Exhibit 10.7

 

HANGER ORTHOPEDIC GROUP, INC.

Non-Qualified Stock Option Agreement

 

THIS AGREEMENT is made by and between HANGER ORTHOPEDIC GROUP, INC., a Delaware
corporation (the “Company”), and the optionee (“Optionee”) identified on the
Company’s on-line electronic list of persons to whom an option has been granted
by the Company.

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to grant to Optionee a non-qualified stock option
under the Company’s 2010 Omnibus Incentive Plan (the “Plan”) to purchase shares
of the Company’s common stock, par value $.01 per share (the “Common Stock”), in
consideration for Optionee’s service to the Company.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, do agree as
follows:

 

1.             Grant of Option.  Subject to the terms and conditions of this
Agreement, the Company hereby grants to Optionee the right and option to
purchase from the Company all or part of the number of shares of Common Stock as
set forth on the Company’s on-line electronic list as being granted to the
Optionee effective as of the date shown on the Company’s on-line electronic list
as being the date of grant to the Optionee (the “Grant Date”).  This option is
not intended to constitute an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

2.             Option Price and Time of Exercise.  The per-share purchase price
at which the shares subject to option hereunder may be purchased by Optionee
pursuant to the exercise of this option shall be the closing sale price per
share of the Common Stock on the New York Stock Exchange on the date preceding
the Grant Date.  Optionee’s right to exercise this option shall vest as to 25%
of the shares of Common Stock underlying the option at the end of each of the
first four years following the Grant Date.  The right to exercise this option
shall be cumulative to the extent not theretofore exercised.  The right to
exercise the option shall in all events expire, except as provided in Paragraph
5 below, on the day preceding the tenth anniversary of the Grant Date (the
“Grant Expiration Date”).

 

3.             Method of Exercise and Payment for Shares.  This option shall be
exercised by the methods set forth in the instructions relating thereto as
contained on the on-line website from which the Optionee has received notice as
to the grant of this option by the Company to the Optionee.  No fractional
shares of Common Stock shall be issued pursuant to the grant of this option, but
in lieu therefore, the cash value of such fraction shall be paid.

 

--------------------------------------------------------------------------------


 

4.             Non-transferability.  This option is not transferable by Optionee
except as otherwise provided in Paragraph 5 below, and during Optionee’s
lifetime is exercisable only by Optionee.

 

5.             Exercise After Death or Termination of Service to the Company. 
In the event Optionee dies before the expiration of this option, Optionee’s
estate, or the person or persons to whom Optionee’s rights under this option
shall pass by will or the laws of descent and distribution, may exercise this
option, to the extent exercisable at the date of death, at any time within
ninety (90) days following Optionee’s death (but in any event before the Grant
Expiration Date).  In the event that the Optionee’s employment is terminated as
a result of the Optionee’s permanent and total disability (as determined under
the terms of the Company’s long term disability plan), the Optionee may exercise
this option, to the extent exercisable on the date of such termination, at any
time within ninety (90) days following such termination (but in any event before
the Grant Expiration Date).  In the event Optionee ceases to be employed by the
Company or an Affiliate by reason of termination of employment other than for
Cause, other than for permanent or total disability or other than for the
voluntary termination of employment by Optionee, the Optionee may exercise this
option, to the extent exercisable on the date of such termination of employment,
at any time within thirty (30) days following the date of such termination of
employment (but in any event before the Grant Expiration Date).  If Optionee’s
employment is otherwise terminated for Cause or the voluntary termination of
employment by Optionee, this option shall immediately terminate on the date of
such termination of employment.  For purposes of this Agreement, the term
“Cause” shall mean any of the following: (i) the repeated failure or refusal of
Optionee to follow the lawful directives of the Company or an Affiliate (except
due to sickness, injury or disabilities), (ii) gross inattention to duty or any
other willful, reckless or grossly negligent act (or omission to act) by
Optionee, which, in the good faith judgment of the Company, could result in a
material injury to the Company or an Affiliate including but not limited to the
repeated failure to follow the policies and procedures of the Company, or
(iii) the commission by the Optionee of a felony or other crime involving moral
turpitude or the commission by the Optionee of an act of financial dishonesty
against the Company or an Affiliate.

 

6.             Limitation of Rights.

 

(a)           No Right to Continue as an Employee.  Neither the Plan nor the
grant of the option shall constitute or be evidence of any agreement or
understanding, express or implied, that the Optionee has a right to continue as
an employee of the Company or any of its Affiliates for any period of time, or
at any particular rate of compensation.

 

(b)           No Stockholder’s Rights for Options.  The Optionee shall have no
rights as a stockholder with respect to the shares covered by this option until
the date of the issuance of a stock certificate therefor, and no adjustment will
be made for any dividends or other rights for which the record date is prior to
the date such certificate is issued.

 

7.             Incorporation by Reference.  The terms of the Plan to the extent
not stated herein are expressly incorporated herein by reference and in the
event of any conflict between this Agreement and the Plan, the terms of the Plan
shall govern, control and supercede over the provisions of this Agreement.

 

2

--------------------------------------------------------------------------------


 

All of the terms and conditions of this Agreement are hereby confirmed,
ratified, approved and accepted by the Company and by the Optionee, who has
accepted this Agreement and its terms pursuant to Optionee’s electronic
submission of Optionee’s confirmation of this Agreement in accordance with the
instructions contained on the on-line website maintained for the benefit of the
Company for options.

 

3

--------------------------------------------------------------------------------